Order setting aside verdict in favor of the Delaware and Hudson Company reversed, on the law and facts, with costs, and the verdict reinstated and judgment directed thereon, with costs, on the ground that there was a question of fact for the jury and their verdict was not against the weight of the evidence. Order denying plaintiff’s motion to set aside the verdict in 'favor of Rensselaer and Saratoga Railroad Company affirmed, with costs. Van Kirk, P. J., Hinman and Hill, JJ., concur; Whitmyer, J., dissents as to the Delaware and Hudson Company; Davis, J., not sitting.